Citation Nr: 9919355	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-13 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.            


REMAND

In November 1995, the veteran stated that he had been 
receiving treatment for his service-connected back disability 
from Dr. G.D. and a Dr. J.K.R.  The veteran further indicated 
that he also received treatment from the Temple and Alameda 
VA Medical Centers (VAMC's).  

In November 1995, the RO received a private medical statement 
from Dr. G.D. of the Rheumatology Consultants.  At that time, 
Dr. G. D. stated that he was currently treating the veteran 
for a history of arthritis involving the lumbar spine.  In 
November 1995, the RO received an x-ray report from Dr. 
J.K.R., of the Inglewood-Marina Radiology Medical Group.  The 
report shows that an x-ray taken that month was interpreted 
as showing no evidence of fracture or dislocation.  The 
vertebral bodies and disc spaces remained of normal height.  
There was a mild marginal spurring seen at the L2-L3, L3-L4, 
and L4-L5 levels, as well as at the T11-T12 and T12-L1 
levels.  There was evidence of some degenerative facet joint 
disease at the L4-L5 level on the right.  The sacroiliac 
joints appeared unremarkable.  The diagnoses indicated a spur 
formation and degenerative facet joint disease at the L4-L5 
level on the right.  

In July 1996, a hearing was conducted at the RO.  At that 
time, the veteran testified that he suffered from chronic 
back pain.  The veteran stated that his back pain increased 
with bending and walking.  He also noted that he used a cane.  
According to the veteran, approximately every three months he 
went to a "Daniel Freeman" and received a shot that helped 
relieve his back pain.  

At an August 1996 VA examination, the veteran stated that he 
had had back pain since 1943.  Physical examination of the 
lumbar spine showed that pressure against the spinous 
processes of L5 and S1 was painful and tender.  L3 and L4 
also showed tenderness.  The straight leg-raising test was 
positive at 70 degrees on both sides, and tiptoe and heel 
walking were normal.  At the lumbar spine, flexion was to 80 
degrees, extension was to 30 degrees, left lateral bending 
was to 40 degrees, and right lateral bending was to 40 
degrees.  Left lateral rotation was to 45 degrees and right 
lateral rotation was to 45 degrees.  An x-ray of the lumbar 
spine was interpreted as showing a normal lordotic curvature.  
The vertebral bodies and the disc spaces were normal in 
height.  There were minimal degenerative spurs and there was 
spina bifida occulta of S1.  There were minimal degenerative 
changes in the facet joint at L5-S1.  The sacroiliac joints 
were within normal limits.  The impression was of minimal 
degenerative changes at L5-S1 facet joints.  Following the 
physical examination and a review of the x-ray, the examiner 
diagnosed the veteran with a mild degree of discogenic 
disease at L3-L4 and L4-L5.  

In October 1996, the veteran's representative contended that, 
according to the veteran, within the August 1996 VA 
examination the physician only took x-rays of the lumbar 
spine and did not perform an actual physical examination.  It 
was contended that the examination was inadequate and that a 
second VA examination should be conducted.  

In December 1996, as requested, the veteran underwent a 
second VA examination. At this time, the veteran reported 
chronic pain in his lumbar spine that did not radiate.  Upon 
physical examination, it was noted that the veteran walked 
with a stoop.  There was a full range of motion of the 
cervical spine.  In regards to the lumbar spine, it was 
reported that there were tight paraspinal muscles and that 
range of motion for flexion was full.  On the right, the 
veteran was able to fully flex to within one foot from the 
floor.  On the left, he was able to fully flex to within 
three feet from the floor.  Backward extension was to 10 
degrees, left lateral extension was to five degrees, and 
right lateral extension was to five degrees.  Rotation to the 
left was to 10 degrees, and rotation to the right was to ten 
degrees.  Hip flexion was limited to 40 degrees, right and 
left.  Straight leg raising, right and left, was to 40 
degrees with great pain.  Straight leg raising sitting, right 
and left, was to 85 degrees, with no pain and brisk.  
Neurological examination was unremarkable.  An x-ray of the 
lumbar spine was interpreted as showing no fracture or 
dislocation.  There was mild narrowing of the hip joint 
space, bilaterally.  The soft tissues were unremarkable.  The 
impression was of minimal degenerative changes of both hips.  
Otherwise, it was a normal study.  After the physical 
examination and a review of the x-ray, the examiner diagnosed 
the veteran with minimal degenerative joint disease at L5-S1.  
It was stated that the examination was "incongruent".  

A private medical statement from S.P.D., M.D., dated in July 
1997, indicated that this physician was currently treating 
the veteran for osteoarthritis and lumbar muscle spasms.  
According to this physician, the veteran's prognosis was 
fair.  

In June 1999, the veteran's representative noted that that 
the veteran was rated disabled for pension purposes, in part, 
based on degenerative spondylosis of the lumbar spine with 
limitation of motion and muscle spasm.  It was also noted 
that there had been no medical determination regarding the 
relationship, if any, between the veteran's service-connected 
back disability and his nonservice-connected back disability.  
It was maintained that within the VA examinations of August 
and December 1996, there was no evidence that the examiners 
had reviewed the claims file before the examinations.  In 
addition, it was contended that there were discrepancies 
between the two VA examinations and that the RO had not 
attempted to reconcile the diagnostic confusion.  It was also 
noted that the RO should have requested treatment records 
from Dr. D that had not been associated with the veteran's 
claims file.  

The veteran has reported that he had been receiving treatment 
for his service-connected back disability at the Temple and 
Alameda VAMC's.  He further indicates that he had also been 
receiving treatment for his back disability from Dr. G.D. and 
a Dr. J.K.R.  However, the Board notes that the evidence of 
record appears negative for any outpatient treatment records 
from either the Temple or the Alameda VAMC.  In addition, 
although the evidence of record includes a private medical 
statement from Dr. G.D., the evidence of record is negative 
for any treatment records from Dr. G.D.  Furthermore, the 
only evidence of record from Dr. J.K.R. is a November 1995 x-
ray report.  Finally, in July 1997, the RO received a private 
medical statement from Dr. S.P.D. which showed that he was 
treating the veteran for osteoarthritis and lumbar muscle 
spasms.  However, the Board observes that the evidence of 
record is negative for any treatment records from Dr. S.P.D.

Inasmuch as the veteran's statements have put the VA on 
notice of the existence of additional VA and private 
treatment records, these records should be obtained prior to 
the Board's appellate review in this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992) (where the Board is 
on notice of the possible existence and relevance of certain 
evidence, remand to obtain that evidence is required); see 
generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the U.S. 
Court of Appeals for Veterans Claims (Court) held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and the examination upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain on use or due to flare-
ups.  Based on a review of the recent VA medical evaluations 
performed to determine the nature and extent of the veteran's 
back disability, it is opinion of the Board that these 
evaluations do not supply the Board with sufficient 
information to meet the requirements of the Court in DeLuca.

The Board further notes that there are discrepancies between 
the veteran's two VA examinations.  In the veteran's August 
1996 VA examination, lumbar spine flexion was to 80 degrees, 
extension was to 30 degrees, left lateral bending was to 40 
degrees, and right lateral bending was to 40 degrees.  Left 
lateral rotation was to 45 degrees and right lateral rotation 
was to 45 degrees.  However, in the December 1996 VA 
examination, the range of motion for flexion was full.  On 
the right, the veteran was able to fully flex to within one 
foot from the floor.  On the left, he was able to fully flex 
to within three feet from the floor.  Backward extension was 
to 10 degrees, left lateral extension was to five degrees, 
and right lateral extension was to five degrees.  Rotation to 
the left was to 10 degrees and rotation to the right was to 
ten degrees.  

Evaluating the service-connected sacroiliac injury appears to 
be complicated further by the fact that the veteran has been 
found to have a nonservice connected back disability, 
evaluated as 40 percent disabling in March 1974.

In light of the above discrepancies, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed.  The Board notes that the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, in view of the foregoing, and in order to fully 
and fairly evaluate the veteran's claim, the case is REMANDED 
to the RO for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his back disability.  The RO should 
specifically request that the veteran to 
identify the place where he receives a 
shot to relieve his back pain 
approximately every three months.  See 
Hearing Transcript at page two.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include any records from 
Dr. G.D. of the Rheumatology Consultants, 
Dr. J.K.R., of the Inglewood-Marina 
Radiology Medical Group, Dr. S.P.D., and 
any records from the Temple and Alameda 
VAMC's.  

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected lumbosacral strain.  
The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected lumbosacral strain.  The 
examiner is requested to distinguish 
between the veteran's service-connected 
lumbosacral strain, any nonservice-
connected back disability found to be 
present, and his complaints which are not 
supported by this medical evaluation and 
the medical evidence of record.  If the 
examiner is unable to make such 
distinctions, he or she should so 
indicate.  The examiner should provide 
explicit responses to the following 
questions:

(a)  The examiner is specifically 
requested to separate, if possible, the 
symptomatology associated with any back 
disability diagnosed, to include 
residuals of a sacroiliac injury, 
discogenic disease of L3-L4 and L4-L5, 
degenerative joint disease at L5-S1, or 
lumbar muscle spasms.  

(b)  The examiner is asked to determine 
whether any diagnosed discogenic disease 
of L3-L4 and L4-L5 and/or degenerative 
joint disease at L5-S1, is/are a 
manifestation of the veteran's service-
connected residuals of a sacroiliac 
injury and, if so, to determine, if 
possible, whether the symptomatology for 
any one (or all) of the conditions is 
separate and distinct from, or is 
duplicative of or overlapping with, or 
aggravated by, the symptomatology of the 
other conditions.  

(c)  It is further requested that the 
examiner conduct range of motion testing 
and include what is considered in degrees 
to be the normal range of motion of the 
lumbosacral spine.  The examiner should 
report the absence or presence (to 
include severity and frequency) of any 
symptoms compatible with demonstrable 
muscle spasm, listing of the whole spine 
to the opposite side, Goldthwait's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral 
motion, osteoarthritic changes, narrowing 
or irregularity of the joint spaces, and 
abnormal mobility on forced motion.  

(d)  The veteran has complaints of pain which 
he attributes to his service-connected back 
disability.  The examiner is requested to 
specifically comment on the presence or 
absence of any objective manifestation that 
would demonstrate functional impairment due 
to pain attributable to the back disability.

(e)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of his 
service-connected back disability?  If so, 
the examiner should comment of the severity 
of his incoordination and the effects his 
incoordination has on his ability to 
function.

All opinions and the supporting 
rationales should be in writing.  If the 
examiner is unable to provide a complete 
opinion, the reason why the opinion 
cannot be provided must be explained.  

4.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

5.  After undertaking any other 
additional development deemed 
appropriate, the RO should readjudicate 
the veteran's claim for an increased 
rating for lumbosacral strain in light of 
the instructions mandated by the Court in 
the case of DeLuca v. Brown, 8 Vet.App. 
202 (1995).  If the determination remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  However, it is requested that the veteran 
provide the RO with the medical records cited  above as soon 
as possible.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John J. Crowley
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










